Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152758(41)(42)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  COVENANT MEDICAL CENTER, INC.,                                                                            Joan L. Larsen,
          Plaintiff-Appellee,                                                                                         Justices
                                                                    SC: 152758
  v                                                                 COA: 322108
                                                                    Saginaw CC: 13-020416-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before August 12, 2016. On further order of the Chief Justice, the
  motion of the Coalition Protecting Auto No-Fault to participate as amicus curiae and file
  an amicus brief is GRANTED. The amicus brief shall be filed within the time provided
  by MCR 7.312(H)(3).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 22, 2016
                                                                               Clerk